Casper es ray agess-D Document 87 Filed 12/20/18 Page 1 of 3 PagelD 310

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

DALLAS DIVISION |
CEPUTY CLERK :
UNITED STATES OF AMERICA NO. 3:15-CR-558-D
Vv.
GREGORY BOWDEN
A.K.A “G”
FACTUAL RESUME

 

Gregory Bowden (“Bowden”), the defendant, Brady Wyatt, the defendant’s

attorney, and the United States of America agree to the law and facts as follows:
ELEMENTS OF THE OFFENSE

In order to prove the offense alleged in Count One of the Superseding Information,
that is, Use of a Facility of Interstate Commerce in Aid of a Racketeering Enterprise
in violation of 18 U.S.C. §§ 1952(a)(2) and (B)(18 U.S.C. §§ 1591(a) and (b)(1)), the
government must prove each of the following elements beyond a reasonable doubt:
ELEMENTS OF
THE OFFENSE: In order to establish the offense alleged in Count One of the

Superseding Information, the Government must prove the following

elements beyond a reasonable doubt:

First: That the defendant used or caused to be used a facility in interstate
or foreign commerce;

Second: That the defendant did so with the intent to commit a crime of
violence to further unlawful activity; and

Third: Thereafter, the defendant did commit or attempt to commit a crime

Factual Resume - Page 1

 

 
 

Case 3:15-cr-00558-D Document 87 Filed 12/20/18 Page2of3 PagelD 311

of violence! to further unlawful activity.”

STIPULATED FACTS

In early 2014, Bowden met nineteen-year-old R.R. Not long after they met,
Bowden invited R.R. to come and stay with him in Grand Prairie, Texas because she was
having problems with her living situation. A short time later, Bowden told R.R. she
needed to start making money for him engaging in commercial sex acts. He began
posting advertisements for R.R. on the commercial sex website Backpage.com, and she
engaged in commercial sex acts and gave Bowden the proceeds. Bowden took R.R. to
various cities in Texas including Odessa, Abilene, Corpus Christi, Euless and Dallas,
among others, and R.R. gave Bowden all the proceeds from her commercial sex acts.
Bowden also provided R.R. with hotel rooms and condoms to use during the commercial
sex acts.

R.R. told Bowden she did not want to engage in commercial sex acts, but Bowden

used violence and threats of violence to continue to cause her to engage in commercial

 

' The crimes of violence that Gregory Bowden committed in this case were: (1) sex trafficking through force, fraud
or coercion 18 U.S.C. § 1591(a) and (b)(1) and (2) aggravated assault under Texas Penal Code ' 22.02(a)(1) against
victim R.R.

The elements of sex trafficking are: 1) that the defendant knowingly recruited, enticed, harbored, transported,
provided, obtained or maintained by any means R.R.; 2) that the defendant committed such act knowing or in
reckless disregard of the fact that force, threats of force, fraud and coercion, or any combination of such means,
would be used to cause R.R. to engage in a commercial sex act; and 3) that the defendant’s acts were in or affected
interstate commerce. Likewise, one commits aggravated assault by intentionally, knowingly or recklessly causing
serious bodily injury to another person.

Bowden admits he committed each of the essential elements of sex trafficking through force, fraud or coercion
and aggravated assault in this case.

? In this case the unlawful activity Gregory Bowden furthered was a criminal enterprise involving compelling
prostitution, which is a violation of Texas Penal Code Section ' 43.05.

Factual Resume - Page 2

 
 

Case 3:15-cr-00558-D Document 87 Filed 12/20/18 Page3of3 PagelD 312

sex acts. Bowden intentionally caused R.R. serious bodily injury in furtherance of his
unlawful commercial sex enterprise.

Accordingly, Bowden admits that from on or about February 1, 2014 through on
or about December 19, 2014, the exact dates being unknown, in the Dallas Division of
the Northern District of Texas and elsewhere, he used facilities in interstate commerce,
namely cellular phones, hotels and the internet, with the intent to commit a crime of
violence to further an unlawful activity, that is a business enterprise involving
prostitution in violation of Texas Penal Code Sec. 43.05, and thereafter committed and
attempted to commit the crimes of violence, to wit: a violation of 18 U.S.C. § 1591(a)
and (b)(1), sex trafficking through force, fraud or coercion of victim R.R., and a violation
of Tex. Pen. Code § 22.02(a)(1), aggravated assault of victim R.R., to further such
unlawful activity. Finally, Bowden admits that his conduct violated 18 U.S.C. "
1952(a)(2) and (B) and the above facts are true and correct.

(Overt Lu

CARA FOOS PIERCE |
Assistant United States Attorney

JO [L- \A-lF

 

 

 

 

 

GREGORY BOWDEN Date
Defendant
— i Ae Lo- | 3-1 F
BRADYAVYATT Date
Attorney for Defendant

Factual Resume - Page 3

 
